ON MOTION
ORDER
The International Trade Commission moves to lift the stay of proceedings. Town Sky, Inc. opposes. Intervenors submit a status report.
On May 12, 2010 this court stayed all proceedings pursuant to the automatic stay proceedings provision of 11 U.S.C. § 362. The ITC and intervenors inform the court that on July 16, 2010 the United States Bankruptcy Court for the Northern District of California lifted the automatic stay.
In light of the Bankruptcy Court’s order, the ITC requests that we lift the stay of proceedings in this appeal. Town Sky’s short response fails to persuade the court that the stay should remain in effect. We therefore grant the motion and lift the stay of proceedings. Accordingly,
It Is ORDERED That:
(1) The motion to lift the stay of proceedings is granted.
(2) The appellant’s reply brief is due within 14 days from the date of filing of this order.